PER CURIAM.
Whereas, the judgment of this court was entered on July 13, 1965 (177 So.2d 376) reversing the final decree of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas on review of this court’s judgment, by certiorari, the Supreme Court of *301Florida by its opinion and judgment filed April 20, 1966, 185 So.2d 696, and mandate dated May 6, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings not inconsistent with the decision of the Supreme Court of Florida in Lynch-Davidson Motors v. Griffin, 182 So.2d 7;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on August 9, 1965 is withdrawn, the opinion and judgment of this court filed July 13, 1965 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final decree of the circuit court appealed from in this cause is affirmed on authority of Lynch-Davidson Motors v. Griffin, 182 So.2d 7. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).